Citation Nr: 1538469	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for hysterical neurosis, conversion type, associated with hyperventilation syndrome with right sided pain, currently evaluated at 50 percent.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with a sleeping disorder.

3.  Entitlement to service connection for major depressive disorder (MDD).

4.  Entitlement to service connection for headaches.

5.  Whether new and material evidence has been received to reopen a claim of service connection for temporomandibular joint disorder (TMJ) and, if so, whether service connection is warranted.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1978.  He subsequently had unverified service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2008 and April 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In March 2010, the Board remanded the issue of increased rating for hysterical neurosis, conversion type, associated with hyperventilation syndrome with right sided pain, for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was initially denied service connection for a separate disability for a sleeping disorder.  In a September 2009 statement, the Veteran asserted that his sleeping problems are part of his claimed PTSD and is not a separate disability.  Accordingly, the Board has recharacterized that issue.

The issues of increased rating for hysterical neurosis and service connection for PTSD with a sleeping disorder, MDD, headaches and TMJ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied the claim of service connection for TMJ; after the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence received since the February 2005 rating decision raises a reasonable possibility of substantiating the claim for TMJ.


CONCLUSIONS OF LAW

1.  The February 2005 RO decision, which denied the Veteran's claim of service connection for TMJ, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the previously denied claim for TMJ have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a rating decision in February 2005, the RO denied service connection for TMJ on grounds that the evidence does not show that TMJ is related to service-connected hysterical neurosis, conversion type, associated with hyperventilation syndrome with right sided pain, nor is there any evidence of TMJ in service.  After the Veteran was notified of the determination and of his appellate rights, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence previously considered consisted of the service treatment records, which are silent for treatment or diagnosis of TMJ, and post-service VA medical records showing treatment for TMJ beginning in 2002.  

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in May 2009. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for TMJ consists, in part, of a March 2010 VA medical report stating that the Veteran reported being diagnosed as having TMJ in 1978 and a January 2010 VA examination report stating that based on the claims file, the Veteran started complaining of TMJ problems early in his active duty.  

As the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, that TMJ began in service and was diagnosed shortly after discharge, the lack of such evidence was in part the basis for the previous denial of the claim, the additional evidence is new and material under 38 C.F.R. § 3.156(a).  38 U.S.C.A. § 5108.

For this reason, the claim of service connection for TMJ is reopened and is addressed further in the remand section.


ORDER

The application to reopen the claim of service connection for TMJ is granted and, to this extent only, the appeal is granted.


REMAND

In the previous remand, the Board requested an opinion to determine the Veteran's current symptomatology attributable to his service-connected conversion disorder and whether any separately diagnosed disorders are deemed caused or aggravated by the Veteran's service-connected conversion disorder.  In June 2010, the Veteran was afforded a VA examination.  The Veteran was diagnosed as having depression with anxiety, PTSD, and depression second to chronic pain syndrome.  The examiner stated that the Veteran's conversion disorder has been superseded by the depression, which also gives rise to his anxiety problems.  The examiner opined that the bipolar disorder and depression/PTSD diagnosed by other psychiatrists are not caused by or a result of the conversion disorder.  The examiner stated that the only symptom relating to the conversion disorder is hyperventilation syndrome and right-sided pain and depression is secondary to chronic pain syndrome due to TMJ.  As rationale for these opinions, the examiner merely summarized progress treatment notes and provided a definition for conversion disorder.  The examiner also stated that the Veteran has no symptoms attributable to his conversion disorder.  No explanation was given for this statement.  

The examiner did not provide medical support and adequate rationale for the conclusions reached, he failed to fully explain the symptoms associated with all diagnosed disorders, and did he not provide the requested opinion as to whether any separately diagnosed disorders are deemed caused or aggravated by the Veteran's service-connected conversion disorder.  In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4); see Stegall, 11 Vet. App. at 268.

The Veteran asserts that his headaches are secondary to his service-connected hysterical neurosis, conversion type.  It is unclear from the record whether the Veteran has a separate headache disability or whether this headaches are a manifestation of his psychiatric disabilities.  The Board finds that the Veteran should be afforded another examination to determine whether the Veteran is currently diagnosed with a headache disability and the etiology of his headaches, to include determining whether the headaches are a manifestation of his service-connected hysterical neurosis, conversion type.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

A January 2010 VA examination report stated that based on the claims file, the Veteran started complaining of TMJ problems early in his active duty.  However, the current record includes no records from service showing the Veteran complaining of TMJ problems during military service.  It is unclear what evidence the VA examiner reviewed in order to reach this conclusion.  Accordingly, a remand is required to obtain any service dental records that have not yet been associated with the claims file and to attempt to obtain a clarification from the 2010 VA examiner as to how he reached the conclusion that the Veteran stared complaining of TMJ problems early in his active duty.  

The January 2010 VA examiner opined that it was unlikely that the Veteran's TMJ was brought about by his hysterical neurosis because there should be a basis or source of the problem and stated that bruxism was the likely cause.  The Board finds the rationale for this opinion confusing and inadequate.  Also, the examiner did not address whether the service-connected disability aggravated his TMJ.  Due to these inadequacies, a new medical examination is needed.  Barr, 21 Vet. App. 303.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service dental records.  If the records do not exist or further attempts to obtain the records would be futile, document this in the record and notify the Veteran in accordance with the controlling regulations.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disabilities.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

3.  Request the previous January 2010 VA examiner to clarify whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has a current diagnosis of TMJ.  If such diagnosis is not found, a clear rationale for this finding must be provided.  

If a current diagnosis of TMJ is found, the January 2010 examiner should identify the records he relied on for finding that TMJ complaints began in service.  

Also request that the examiner address all of the following:

Is the Veteran's TMJ a symptom of his service-connected hysterical neurosis, conversion type?

Is the Veteran's TMJ a separate condition caused by the Veteran's service-connected hysterical neurosis, conversion type?

Is the Veteran's TMJ a separate condition aggravated by the Veteran's service-connected hysterical neurosis, conversion type?

If the examiner finds that the Veteran's TMJ is aggravated by the Veteran's service-connected hysterical neurosis, conversion type, the examiner must attempt to establish a baseline level of severity of the TMJ prior to aggravation by the hysterical neurosis, conversion type.

The examiner must provide a rationale for all opinions expressed.

If that examiner is not available, request that another qualified examiner address whether the evidence shows that:

1) it is at least as likely as not (a degree of probability of 50 percent or higher) the Veteran has a current diagnosis of TMJ.  If so, the examiner should address whether the evidence shows that
2) the Veteran's TMJ began in service; or
3) is a symptom of the service-connected hysterical neurosis, conversion type; or
4) is caused by the Veteran's service-connected hysterical neurosis, conversion type; or
5) is aggravated by the Veteran's service-connected hysterical neurosis, conversion type

If the examiner finds that the Veteran's TMJ is aggravated by the Veteran's service-connected hysterical neurosis, conversion type, the examiner must attempt to establish a baseline level of severity of the TMJ prior to aggravation by the hysterical neurosis, conversion type.

The examiner should provide a rationale for all opinions expressed.

4.  Schedule the Veteran for an examination to address his complaints of headaches.  The claims file must be reviewed by the examiner and this review must be noted in the claims file.  The examiner should determine if the Veteran has a headaches disability.  If so, the examiner should address if the headaches disability is at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's active military service.

If the examiner finds that the Veteran does not have a separate headache disability, the examiner should address whether it is at least as likely as not that the Veteran's current complaints of headaches are a symptom of his service-connected hysterical neurosis, conversion type?

The examiner should provide a rationale for all opinions expressed.

5.  Following the above development, schedule the Veteran for an examination by an appropriate VA examiner who has not previous examined the Veteran to determine the etiology of all diagnosed psychiatric disorders, including PTSD and a depressive disorder.  The claims file must be made available to the examiner for review and such review should be noted in the examination report. 

The examiner must first identify all psychiatric disorders for which the Veteran meets the criteria for a diagnosis (other than the already service-connected hysterical neurosis, conversion type), to include PTSD and a depressive disorder.  If either PTSD or a depressive disorder is not found at any time during the course of the appeal, the examiner must clearly explain why the Veteran does not meet the criteria for a diagnosis of either disorder.

If the Veteran met the criteria for a diagnosis of PTSD at any point during the appeal period, the examiner must identify the stressor or stressors upon which the diagnosis of PTSD was made.

The examiner is to offer opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorders, including PTSD and a depressive disorder, began during or is otherwise related to service.  

If any psychiatric disorder besides the service-connected hysterical neurosis, conversion type, is diagnosed, the examiner should explain whether the symptoms for each psychiatric disability can be clearly distinguished from the symptoms of the service-connected hysterical neurosis, conversion type.  If the symptoms from the other psychiatric disabilities cannot be separated from the currently service-connected hysterical neurosis, conversion type, this must be clearly stated.

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorders, are caused or aggravated by the Veteran's service-connected hysterical neurosis, conversion type.  

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the any diagnosed psychiatric disorders, prior to aggravation by the service-connected hysterical neurosis, conversion type.

The examiners must provide an opinion based on the Veteran's specific case and consider the theories presented by the Veteran.  The examination report must include a complete rationale for all opinions expressed.

Finally, once the above questions are answered, the examiner is asked to assess the current severity of the Veteran's service-connected hysterical neurosis, conversion type.

The examiner is to address all pertinent manifestations of the Veteran's hysterical neurosis, conversion type, and the severity of any and all manifestations found.  The examiner should also address the impact of the disability on the Veteran's daily life and employability.

7.  If, and only if, the Veteran has PTSD based on an in-service stressor, the AOJ should conduct any development to corroborate the claimed stressor (unless the stressor is of such a nature that corroboration is not required).  All efforts must be documented in the claims file.

8.  Finally, after conducting any additional development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


